Citation Nr: 0300775	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  92-54 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from March 
1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  That rating decision, in 
part, denied service connection for PTSD.  In March 1997, 
the Board issued a decision that, in part, denied the 
veteran's claim for service connection for PTSD.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in October 1998, the 
Court issued a single judge memorandum decision which 
vacated the Board's decision denying service connection 
for post traumatic stress disorder (PTSD).  The case was 
remanded to the Board for further proceedings consistent 
with the Court's order.  

The case was remanded by the Board March 1999 for 
development of evidence related to the veteran's 
allegations of a non-combat stressor while a patient in a 
hospital in the United States during service.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's alleged non-combat related stressors are 
not supported by corroborating evidence.

4.  The veteran does not have PTSD as a result of active 
service.


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5108, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed him of the evidence 
needed to substantiate his claims for service connection 
for PTSD by the following: a Statement of the Case in May 
1995; Supplemental Statements of the Case dated October 
1995 and December 2001; and a letter dated July 1999.  VA 
has retrieved copies of the veteran's service personnel 
records and contacted the service department in an attempt 
to verify the stressors that the veteran alleges he was 
subjected to during service.  VA received a reply from the 
service department in June 1994.  By undertaking this 
development VA assumed responsibility for retrieving the 
veteran's military records and contacting the service 
department for verification of the veteran's alleged 
stressors.  

The Board issued a decision dated March 1997.  While 
subsequently vacated and remanded by the Court, this 
decision informed the veteran of the deficiencies of his 
claim with respect to the evidence, or lack there of, with 
respect to the his alleged stressors.  In October 1998, 
the Court remanded the case to the Board with specific 
instructions to attempt to verify the veteran's 
allegations of non-combat stressors related to the 
veteran's inpatient medical treatment at Valley Forge 
Hospital during service.  The Board remanded the case in 
March 1999 and the RO requested information from the 
veteran in a July 1999 letter.  This letter informed the 
veteran which evidence he was responsible for submitting.  
The veteran submitted lay statements and information to 
the RO.  The RO undertook development actions in an effort 
to obtain corroborating evidence that the non-combat 
stressor occurred in an effort to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
The RO received replies dated December 1999 and December 
2001.  The fact that VA undertook the development action 
of contacting the service department shows that VA assumed 
responsibility for obtaining this evidence.  Again the 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that these documents informed the appellant of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection for PTSD 

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors.  38 
U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service 
stressors."

The United States Court of Veterans Appeals (Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the 
veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or 
hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor 
actually occurred is required for him to prevail.  See 
Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. 
App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 
(1994).  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The veteran alleges that he developed PTSD as a result of 
being exposed to various stressors during military 
service.  Letters dated July to October 1992 were received 
from a private psychologist who is a VET center contract 
provider.  These letters indicate that the veteran was 
undergoing treatment and that the psychologist's opinion 
was that the veteran suffered from PTSD.  The veteran was 
hospitalized for inpatient treatment at a VA medical 
center (VAMC).  The discharge diagnosis was PTSD and major 
depression.  In February 1993, a VA examination of the 
veteran was conducted by a VA psychologist; the diagnosis 
was. again, PTSD and major depression.  An April 1994 VAMC 
discharge summary also reveals a diagnosis of PTSD.  

Other than noting that these letters provide diagnoses of 
PTSD, the Board will not examine the validity of the 
diagnoses.  Because the veteran did not engage in combat 
with the enemy, he cannot be service connected for PTSD 
where the evidence does not support any verifiable 
inservice stressors; the criteria for a valid claim for 
PTSD has not been met on this basis alone.  The Board is 
not required to accept the appellant's uncorroborated 
account of his claimed stressors as a basis for 
substantiating a claim, notwithstanding health 
professionals who accept as truthful the appellant's 
reported service medical history for purposes of treatment 
and diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 
(1997); (in which the Court noted that an opinion by a 
mental health professional based on a post service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor).  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

The veteran has provided numerous accounts setting out his 
alleged stressors in both written statements and oral 
testimony before RO hearing officers.  In a May 1993 
statement, he related guarding a perimeter fence which was 
overrun at dusk by civilians wanting to loot or scavenge 
the material being destroyed inside the perimeter.  He 
related that during this encounter he fired on the unarmed 
civilians, including women and children.  He also related 
that the patient in the next bed at Valley Forge General 
Hospital in the United States died.  In the July 1992 
letter, the VET center contract provider related stressors 
which the veteran had alleged during treatment.  These 
included that he did "apparently participate in a number 
of firefights," and that he received a shrapnel wound.  He 
reported the above mentioned incident with civilians while 
guarding a perimeter and also alleged duty as a door 
gunner.  

On the May 1993 VA Compensation and Pension examination, 
the veteran again provided information regarding his 
alleged stressors to the examiner.  When asked about 
Vietnam he stated "my duty was to kill people.  I had a M-
60 machine gun.  I was a little bit of everywhere."  He 
again related the story about the incident of firing on 
unarmed civilians.  When commenting on his general 
activities in Vietnam he stated "it was a lot of wading 
through the swamps, people shooting at you, shooting back.  
I went to so many places, I don't remember, I don't know 
where I was at.  We were a reactionary force."  He again 
related receiving a shrapnel wound in combat.  At a March 
1996 hearing before a RO hearing officer, the veteran 
again asserted stressors that have been mentioned above.  

A July 1995 letter from the veteran's representative was 
submitted in lieu of a VA Form 9.  In this letter, the 
representative states that "the veteran was a combat 
infantryman.  He was wounded in combat (shrapnel) and he 
observed comrades killed.  His unit was over run.  He 
performed duties as a door gunner."  With respect to the 
veteran's lay evidence regarding his stressors, 
"adjudicators may reject a claim [for PTSD] . . . upon 
finding a preponderance of the evidence against . . .the 
occurrence of in-service stressor(s)."  Cohen v. Brown, 10 
Vet. App. 128, (1997).

The RO has obtained copies of the veteran's service 
personnel records and requested verification for the 
veteran's alleged stressors from the United States Army 
and Joint Services Environmental Support Group (ESG).  A 
review of the veteran's discharge papers, DD 214, reveals 
that his military occupational specialty (MOS) was "11B20 
Light Weapons Infantryman."  This is a combat MOS.  The DD 
214 also indicates that the veteran received marksmanship 
awards for both the M-16 rifle and the M-60 machine gun.  
We must concede that the veteran was trained as an 
infantryman and specifically as a machine gunner.  
However, the DD 214 reveals that the veteran only served 1 
month and 8 days in Republic of Vietnam.  He was not 
awarded a Combat Infantryman's Badge (CIB), the Purple 
Heart, or any other award that is indicative of combat 
service.  His DA 20 reveals that on December 27, 1969 he 
was assigned to the "1st Administrative Company, 1st 
Infantry Division" as a duty soldier.  The veteran's 
service medical records reveal that on January 16, 1970 he 
was admitted to the 93rd Evacuation Hospital because of 
the fungal infection in his lung.  The DA 20 also reveals 
that the veteran was a patient in the Army hospital at 
Camp Zama, Japan on January 21, 1970.  The Board thus 
finds that the veteran was assigned to an administrative 
company for a period of only 21 days while serving in 
Vietnam.  The rest of his time in Vietnam was apparently 
spent as a hospital patient awaiting evacuation.  

The official service department records do not reveal that 
the veteran received a Combat Infantryman's Badge, a 
Purple Heart, or any other award which is indicative of 
combat.  While the veteran was an infantryman, the records 
reveal he served for only 21 days in an administrative 
company in Vietnam.  As such, there is strong supporting 
evidence as to why the veteran did not receive a CIB.  

In June 1994, ESG replied to the RO's request to verify 
the veteran's alleged stressors.  A unit history of the 
1st Administrative Company was provided, but no attacks 
during the veteran's period of service with the company 
could be verified.  The two people that the veteran said 
were killed in Vietnam were not listed in Army casualty 
files.  ESG also confirmed that Army records did not show 
that the veteran was wounded.  ESG suggested obtaining the 
veteran's service medical records and personnel records 
from the National Personnel Records Center (NPRC).  The 
Board notes that the RO had previously obtained these 
records.  Finally, ESG could not verify the veteran's 
alleged stressor of firing on unarmed civilians while on 
guard duty.  

On review of all of the evidence of record, the Board 
finds that the preponderance of the evidence supports the 
conclusion that the veteran did not engage in combat with 
the enemy.  We find that his numerous vague allegations of 
combat service in the field and of being of a door gunner 
to be wholly unsubstantiated and not credible.  With 
regard to his allegations of firing on civilians while on 
guard duty, we find this to be an allegation of a non-
combat related stressor.  Because the veteran did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor 
actually occurred is required for him to prevail.  See 
Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. 
App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 
(1994).  The veteran's lay testimony regarding the alleged 
stressor is insufficient on its own to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.  
The RO has obtained the veteran's service medical records 
and service personnel records and contacted ESG to attempt 
to verify the veteran's alleged stressors.  None of these 
sources has provided any credible supporting evidence 
showing that his claimed inservice stressors actually 
occurred.  Moreover, the veteran has not submitted any 
other evidence, such as statements from service comrades, 
which could be used to verify his alleged stressors.

VA's Office of the General Counsel provided additional 
guidance involving factual determinations as to whether a 
veteran  "engaged in combat with the enemy," as 
contemplated by 38 U.S.C. § 1154(b).  Specifically, the 
General Counsel held: 

a.  The ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have 
participated in events constituting an actual 
fight or encounter with a military foe or hostile 
unit or instrumentality.  Nothing in the language 
or history of that statute or any Department of 
Veterans Affairs (VA) regulation suggests a more 
specific definition.  The issue of whether any 
particular set of circumstances constitutes 
engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-
case basis.  VA may issue regulations clarifying 
the types of activities that will be considered 
to fall within the scope of the term.

b.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in 
combat with the enemy" necessarily depends on the 
facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with 
the enemy requires evaluation of all pertinent 
evidence in each case, and assessment of the 
credibility, probative value, and relative weight 
of the evidence.  

c.  There is no statutory or regulatory 
limitation on the types of evidence that may be 
used in any case to support a finding that a 
veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of 
that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with 
the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence 
of record.   

d.  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the 
veteran engaged in combat with the enemy depends 
upon the language and context of the records in 
each case.  As a general matter, evidence of 
participation in an "operation" or "campaign" 
often would not, in itself, establish that a 
veteran engaged in combat, because those terms 
ordinarily may encompass both combat and non-
combat activities.  However, there may be 
circumstances in which the context of a 
particular service-department record indicates 
that reference to a particular operation or 
campaign reflects engagement in combat.  Further, 
evidence of participation in a particular 
"operation" or "campaign" must be considered by 
VA in relation to other evidence of record, even 
if it does not, in itself, conclusively establish 
engagement in combat with the enemy.

e.  The benefit-of-the-doubt rule in 38 U.S.C. 
§ 5107(b) applies to determinations of whether a 
veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same 
manner as it applies to any other determination 
material to resolution of a claim for VA 
benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of 
record and determine whether there is an 
approximate balance of positive and negative 
evidence or whether the evidence preponderates 
either for or against a finding that the veteran 
engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.

VAOPGCPREC 12-99 (October. 18, 1999).

The Board has complied with the VA's Office of the General 
Counsel Opinion noted above.  The Board has evaluated all 
the facts presented in this case along with the 
credibility, probative value, and relative weight of the 
evidence presented by the veteran.  As noted above, the 
preponderance of the evidence supports the finding that 
the veteran did not engaged in combat with the enemy 
during his period of active military service.

This case was returned by the Court to the Board in 
October 1998.  The Court held that the Board's finding of 
fact that the veteran was not a combat veteran was not 
clearly erroneous.  The Court found that the Board had 
found a plausible basis to determine that the veteran had 
not served in combat and that the Board had supported its 
finding with adequate reasons and bases.  The Court's 
concern in its remand of the case to the Board was that VA 
had not attempted to verify the veteran's allegation of a 
non-combat stressor related to his inservice 
hospitalization in the United States.  As a result of 
this, the Board remanded the case to the RO for an attempt 
to verify this alleged non-combat stressor.  

The veteran was medically evacuated from Vietnam for his 
non-combat related lung disorder.  He ultimately was sent 
for treatment as a patient at Valley Forge General 
Hospital in the United States.  He was a patient at this 
hospital in 1970.  The veteran alleges that, during his 
stay at this hospital, the patient in the next to his bed 
died.  He indicates that this patient was a solider named 
[redacted].  

The veteran's attorney submitted photocopies of Army 
medical department records which show that Valley Forge 
General Hospital was used by the Army during the Vietnam 
war for treatment and rehabilitation of soldiers wounded 
in Vietnam.  The Board has never doubted that this 
hospital was used as a military medical facility.  The 
veteran's service medical records show that he was treated 
there.  However, the key question is did the death that 
the veteran alleges take place there.  

The veteran submitted lay statements related to the death 
of a solider named [redacted].  However, these appear 
to be third party statements, and they indicate that the 
soldier in question was killed in action in Vietnam.  This 
evidence is not probative since the veteran alleges that 
the [redacted] in question died in the bed next to him 
in the hospital in the United States.  

The RO researched the inpatient records for Valley Forge 
General Hospital for the year 1970.  This research 
revealed that there were two military patients in the 
hospital in 1970 with the name [redacted], but that 
neither died during service or while a patient at the 
hospital.  As such, the Board finds that there is no 
evidence to corroborate the veteran's allegations of this 
non-combat stressor.  

Based on an examination of all the evidence, the Board 
finds that the veteran's claim for service connection for 
PTSD is based on non-combat related, unverified stressors.  
As such, the preponderance of the evidence against the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, (1997).  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for PTSD, because the veteran has 
failed to submit any credible supporting evidence that the 
claimed inservice stressors actually occurred which is an 
essential element of the claim.  38 C.F.R. § 3.304(f) 
(2002).


ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:	`

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

